                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                  Crim. Action No.: 1:19CR30-1
                                                       (Judge Kleeh)

DERON PARRISH,

                 Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE'S AMENDED REPORT AND
     RECOMMENDATION CONCERNING PLEA OF GUILTY IN FELONY CASE
      [DKT. NO. 76], ACCEPTING GUILTY PLEA, AND SCHEDULING
                        SENTENCING HEARING

     On   October      17,   2019,    the      Defendant,     DeRon      Parrish

(“Parrish”),    appeared     before   United     States     Magistrate    Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Two of the Indictment. Parrish stated that he understood

that the magistrate judge is not a United States District Judge,

and Parrish consented to pleading before the magistrate judge.

This Court referred Parrish’s plea of guilty to the magistrate

judge for the purpose of administering the allocution, pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether   the   plea   was   knowingly   and    voluntarily     entered,    and

recommending to this Court whether the plea should be accepted.

     Based upon Parrish’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual
USA v. PARRISH                                           1:19-CR-30-1
  ORDER ADOPTING MAGISTRATE JUDGE'S AMENDED REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 76],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

basis for the plea existed, the magistrate judge found that Parrish

was competent to enter a plea, that the plea was freely and

voluntarily given, that Parrish was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued an Amended Report and Recommendation Concerning Plea of

Guilty in Felony Case (“R&R”) [Dkt. No. 76] finding a factual basis

for the plea and recommending that this Court accept Parrish’s

plea of guilty to Count Two of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.    Neither Parrish nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 76], provisionally ACCEPTS Parrish’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Count Two of the

Indictment.   Additionally, the Court DENIES AS MOOT the magistrate

judge’s Report and Recommendation Concerning Plea of Guilty in

Felony Case [Dkt. No. 74].

                                  2
USA v. PARRISH                                           1:19-CR-30-1
  ORDER ADOPTING MAGISTRATE JUDGE'S AMENDED REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 76],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Parrish, and prepare a presentence investigation

report for the Court;

     2.     The Government and Parrish shall each provide their

narrative descriptions of the offense to the Probation Officer by

November 21, 2019;

     3.     The presentence investigation report shall be disclosed

to Parrish, his counsel, and the Government on or before January

20, 2020; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before February 4, 2020;




                                  3
USA v. PARRISH                                                1:19-CR-30-1
  ORDER ADOPTING MAGISTRATE JUDGE'S AMENDED REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 76],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

February 18, 2020; and

     6.   Counsel may file any written sentencing memorandum or

statements   and   motions   for     departure   from   the    Sentencing

Guidelines, including the factual basis for the same, on or before

February 18, 2020.

     The magistrate judge remanded Parrish to the custody of the

United States Marshals Service.

     The Court will conduct the Sentencing Hearing for Parrish on

Monday, March 2, 2020, at 10:30 A.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 12, 2019


                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     4
